FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 29, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 IGNACIO RAMIREZ-VEGA,

       Petitioner,

 v.                                                           No. 18-9536
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Ignacio Ramirez-Vega, a native and citizen of Mexico, seeks review of a Board of

Immigration Appeals’ (BIA’s) decision that dismissed his appeal from an Immigration

Judge’s (IJ’s) order denying his application for cancellation of removal. Exercising

jurisdiction under 8 U.S.C. § 1252, we deny Ramirez-Vega’s petition in part and dismiss

the remainder.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                      BACKGROUND

       Ramirez-Vega unlawfully entered the United States in 2002. In July 2008, the

Department of Homeland Security (DHS) personally served him with a notice to appear

before an IJ for a removal hearing. The notice charged him with being removable as

(1) an alien present in the country without admission or parole, and (2) an alien convicted

of a crime involving moral turpitude (CIMT). The notice listed three Colorado

convictions, only one of which is relevant to this case—a 2001 conviction for criminal

impersonation, see Colo. Rev. Stat. § 18-5-113(1)(d). Finally, although the notice

provided that the removal hearing would occur at a date and time “to be set,” R. at 928,

Ramirez-Vega was soon served with a notice of hearing designating the precise date and

time, id. at 927.

       In November 2008, Ramirez-Vega appeared before an IJ, conceded removability

on the illegal-entry charge, but denied removability on the CIMT charge. The IJ

scheduled a follow-up hearing to allow Ramirez-Vega to apply for cancellation of

removal.

       Several years later, Ramirez-Vega filed his cancellation application. An IJ

determined that Ramirez-Vega’s criminal-impersonation conviction was a CIMT, which

rendered him ineligible for cancellation.

       In May 2018, the BIA agreed with the IJ and dismissed Ramirez-Vega’s appeal.

Specifically, the BIA noted that in Veloz-Luvevano v. Lynch, 799 F.3d 1308, 1315

(10th Cir. 2015), this court held that a violation of Colorado’s criminal-impersonation

statute is categorically a CIMT. Ramirez-Vega petitioned this court for review.

                                             2
       In August 2018, while his petition for review was pending, Ramirez-Vega filed a

motion with the BIA to reopen his case based on Pereira v. Sessions, 138 S. Ct. 2105,

2109-10 (2018) (holding that a notice to appear that lacks the removal hearing’s time or

place does not stop the alien’s accrual of continuous presence in the United States for

purposes of cancellation of removal). This court abated the proceedings pending action

by the BIA.

       In December 2018, the BIA denied Ramirez-Vega’s motion and this court lifted

the abatement. Briefing then proceeded on the original petition for review, as

Ramirez-Vega filed no new petition.

                                       DISCUSSION

       We review de novo the BIA’s legal determination that Ramirez-Vega’s

criminal-impersonation conviction makes him statutorily ineligible for cancellation of

removal. See Lucio-Rayos v. Sessions, 875 F.3d 573, 576 (10th Cir. 2017), cert. denied,

139 S. Ct. 865 (2019). If that crime qualifies as a CIMT, cancellation of removal is not

available. See 8 U.S.C. §§ 1229b(b)(1)(C), 1182(a)(2)(A)(i)(I).

       A prior conviction qualifies as a CIMT if it involves “conduct which is inherently

base, vile, or depraved, contrary to the accepted rules of morality and the duties owed

between man and man, either one’s fellow man or society in general.” Veloz-Luvevano,

799 F.3d at 1312-13 (internal quotation marks omitted). To make the CIMT

determination, we apply the categorical approach, “compar[ing] the statutory definition

of th[e] offense with the generic definition of CIMT[,] and consider[ing] whether the

minimum conduct that would satisfy the former would necessarily also satisfy the latter.

                                             3
Flores-Molina v. Sessions, 850 F.3d 1150, 1158 (10th Cir. 2017). “If every conviction

under a given state statute or city ordinance involves moral turpitude, then the conviction

is categorically a CIMT.” Id. (alterations and internal quotation marks omitted).

       In Veloz-Luvevano, we applied the categorical approach and determined that

“criminal impersonation under Colo. Rev. Stat. Ann. § 18-5-113(1)(d) is categorically a

CIMT.” 799 F.3d at 1315. We are bound to follow this precedent. See Barnes v. United

States, 776 F.3d 1134, 1147 (10th Cir. 2015) (observing that “absent an intervening

Supreme Court or en banc decision justifying such action, we lack the power to overrule

prior Tenth Circuit precedent” (alterations and internal quotation marks omitted)).

       To the extent Ramirez-Vega argues that Veloz-Luvevano has been overruled or

called into question by Flores-Molina, he is mistaken. Flores-Molina is a panel decision

that involved a Denver Municipal Code conviction for “giving false information to a city

official during an investigation.” 850 F.3d at 1155. In determining that a false-

information offense is not a CIMT, this court distinguished the criminal-impersonation

offense in Veloz-Luvevano on the basis that impersonation has a fraud component, either

because it “necessarily involves deception and necessarily causes harm” or “involve[s]

deception and a specific intent to harm or obtain a benefit at” someone’s expense. Id. at

1163, 1164. A false-information offense, on the other hand, has neither an explicit nor

implicit element of fraud. Id. at 1164.

       In short, Ramirez-Vega is not eligible for cancellation of removal because he has a

prior CIMT conviction.



                                             4
       Ramirez-Vega next argues that in light of Pereira, “the immigration court had no

jurisdiction to issue an order of removal” because his notice to appear omitted the

scheduling details of the removal hearing. Pet’r’s Opening Br. at 42. Although

Ramirez-Vega raised this argument in his motion to reopen, he did not file a petition for

review designating the BIA’s order denying reopening. Thus, even though this court has

recently clarified that “the requirements relating to notices to appear are non-

jurisdictional,” Martinez-Perez v. Barr, No. 18-9573, 2020 WL 253553, at *3 (10th Cir.

Jan. 17, 2020), Ramirez-Vega’s argument is not before us. See Youkhana v. Gonzales,

460 F.3d 927, 933-34 (7th Cir. 2006) (“We cannot reach the substance of [petitioner’s]

argument because he never filed a separate petition for review of the BIA’s denial of his

motion to reopen.”); see also Bauge v. INS, 7 F.3d 1540, 1541 (10th Cir. 1993) (holding

that BIA’s denial of motion for reconsideration “is not before this court because no new

petition for review was filed”).

                                       CONCLUSION

       We deny Ramirez-Vega’s petition for review to the extent it challenges the

classification of his criminal-impersonation conviction as a CIMT. We dismiss the

petition to the extent it advances a Pereira claim.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             5